Petition for Writ of Mandamus Denied and Memorandum Opinion filed July
12, 2005








Petition for Writ of Mandamus Denied and Memorandum
Opinion filed July 12, 2005.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-05-000432-CV
____________
 
IN RE  LIVING CENTERS OF TEXAS, INC.  D/B/A NORTHWAY HEALTH CARE LIVING CENTER, Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT
OF MANDAMUS
 

 
M E M O R A N D U M   O
P I N I O N
On May 2, 2005 , relator filed a petition for
writ of mandamus in this court.  See Tex. Gov=t. Code Ann. ' 22.221 (Vernon 2004); see also Tex. R. App. P. 52. 
Relator seeks relief from the trial court=s order requiring production of
documents that relator asserts are protected by the medical peer review and
quality assurance privilege.  Relator
also asserts that real party=s discovery is overbroad. 
Relator has not established that it is entitled to mandamus relief.  Accordingly, we deny relator=s petition for writ of mandamus. 
 




Relator also requested an emergency stay of the trial court's
order, which this court granted on May 4, 2005. 
This court orders the stay lifted.
 
PER CURIAM
 
Petition Denied and Memorandum Opinion filed July 12, 2005.
Panel consists of Justices Edelman, Seymore, and Guzman.